DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/22 has been entered.

The amendment filed on 05/03/2022 has been acknowledged. 

Amendment Summary
Claims 1, 26 and 28  are amended. 
Claim 9 is canceled.

Response to Arguments/Amendment
Applicant’s arguments with respect to Claim(s) 1-8 and 10-28 have been considered but are moot because the arguments do not apply to the combination of the references being used for the current rejection of the above claim.

    
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6-8,10-19 and 22-28 is/are rejected under 35 U.S.C. 103 as being  unpatentable by Knoblach (US 2008/0299990 A1)  in view of  Fan (US 2017/011102 A1).


Regarding Claims 1, 26, 28
Knoblach discloses a method for providing extended wireless communications (Fig.12; [0158]; provide wireless network from the stratosphere), comprising:

providing an airborne platform (See [0158]; platform to ground communication signals) having a communication payload (See [0052]; communication platforms or balloons carrying a payload of electronic communication and control equipment) able to establish at least a first (Fig.24(480)) and a second (Fig.4(482)) wireless link (See [0064]; [0066]; [0182]; provides two way communication links between devices communication), and a flight control system (See Fig.1(10); [0095]; navigation control)  able to alter a position (See [0012-0013]; [0052-0053]; ]; [0056];  [0064-0066];[0095-0098]; position of the balloons can be altered obviously) and an attitude of the airborne platform (See [0012-0013]; [0052-0053]; [0056]; [0064-0068]; [0095-0098]; [0114];[0226]; [0231-0244]; attitude of the balloon platform can be altered by monitoring direction of the wind at different altitude and to raise or lower the balloon as to have the wind change direction or orientation of the balloon);

elevating the airborne platform to an altitude (See Fig.1; [0065]; [0181]; paging transceivers are attached to lighter than-air carriers, such as high altitude balloons similar to those used by the National Weather Service (NWS)) using the flight control system (Fig.1(10); [0095]) at which wireless connectivity is able to be established with a first wireless network (See Fig.12; [0065-0066]; [0129]; [0214]; receiving and transmitting informational data to other networks or communication terminals on the grounds);

establishing a first wireless link (See [0182]; corresponding to transceiver 1) to the first wireless network (See Fig.12(40); [0066]; [0214]; Network Operating Center Connectivity with Balloon) using the communication payload of the airborne platform (See [0065-0066]; establish communication with terrestrial network);

establishing a second wireless link (See [0182]; corresponding to transceiver 2)  using the communication payload of the airborne platform (See [Fig.12; [0057]; [0064];[0067]; establish two ways communication with paging terrestrial network and paging terminals); and

relaying data between the first wireless link (Fig.12; [0182]) and the second wireless link (Fig.12; [0182]) using the communication payload (See Fig.12; [0064];[0066]; a ground terminal receives a paging message, transmit data to a balloon and the balloon relays the message to another terminals using the SNS platform).


altering the position and the attitude (Fig.1(18)(20); [0012-0013]; [0052-0053]; [0056]; [0064-0066]; [0095-0098]; [0226]; [0231-0244]; aware of balloon position and altitude)) of the airborne platform (See [0095-0098]) by adjusting flight
control elements of the airborne platform (Fig.1(18)(20); [0012-0013]; [0052-0053]; [0056]; the balloon flight is controlled to reach and maintain altitude and stop traveling in case of geographic restriction) using the flight control system (Fig.1(10); [0095]) to locate and maintain a position and an attitude for the airborne platform (Fig.1(18)(20); [0012-0013]; [0052-0053]; [0056]; [0064-0068]; [0095-0098]; [0114]; [0226]; [0231-0244]; the balloon flight is controlled to reach and maintain altitude and stop traveling in case of geographic restriction)).


But Knoblach fails to explicitly recite
alter at least one of the attitudes or the altitude of the airborne platform using the platform controller to locate an attitude or an altitude for the airborne platform

having at least one of the signal strength or the coverage area for at least one of the first and the second wireless links with which the airborne platform is already in communication is optimized as determined by the controller.

However, in analogous art,
Fan teaches about a wireless drone that serve as an interface for an access point and UE in order to provide efficient coverage at optimum signal strength by controlling its height level. (See Fig.(2,3,4,5); [0044]).   



Knoblach and Fan are analogous art because they all pertain areal communication device with transceivers.  Knoblach teaches about a balloon with a navigation air control system to determine its geographical position and to provide communication services to the ground. Fan teaches about a wireless drone that serve as an interface for an access point and UE in order to provide efficient coverage at optimum signal strength by controlling its height level.  Knoblach could use Fan features in order to control the altitude of the balloon by measuring the signal strength of devices on the ground and monitoring an optimum signal strength value that can be associated with maximum altitude. Therefore, it would have been obvious to someone of ordinary skill at the time the invention was made to combine Knoblach and Fan so as to obtain an efficient and reliable airborne platform balloon.




Regarding Claim 2,
Knoblach and Fan teach all the features with respect to Claim 1 and Knoblach further teaches
wherein establishing a second wireless link (See [Fig.12; [0057]; [0064];[0067]) comprises
establishing a wireless link to a second wireless network (See [0066]; [0132]; wireless link are established through NOC) and
providing an access point to the second wireless network (See [0066]; ground terminals represents access point to the Balloon Terminal).


Regarding Claim 3,
Knoblach and Fan teach all the features with respect to Claim 1 and Knoblach further teaches
wherein establishing a second wireless link comprises

connecting to external communication equipment (See [0066]).

Regarding Claim 4,
Knoblach and Fan teach all the features with respect to Claim 1 and Knoblach further teaches
wherein at least one of the first and second wireless links
are established using at least a first directional radio antenna (See [0097]; [0138]).



Regarding Claim 6,
Knoblach and Fan teach all the features with respect to Claim 4 and Knoblach further teaches
wherein the first directional antenna
is integrated into an airframe of the airborne platform (See [0014]; [0138]; [0201]; the taking signal path delay measurements is done by sectored or directional antennas).


Regarding Claim 7,
Knoblach and Fan teach all the features with respect to Claim 4 and Knoblach further teaches
wherein the first and second wireless links are established using the first directional radio antenna and a second directional antenna (See [0014]; [0138]; [0201]; balloon platform can comprises multiple directional antenna) and
wherein the second directional antenna is oriented in a different
direction from that of the first directional antenna (See [0014]; [0138]; [0201]; directional antenna direction will depend on direction of these terminals on the ground).


Regarding Claim 8,
Knoblach and Fan teach all the features with respect to Claim 1 and Knoblach further teaches
wherein the communication payload comprises
a microcontroller (Fig.2(430); [0181]),
a first wireless transponder (Fig.24(480); [0182]) and
a second wireless transponder (Fig.24(482); [0182]) and
wherein the first wireless transponder (Fig.24(480); [0182]) and the second wireless transponder (Fig.24(482); [0182]) are connected (Fig.24)) and controlled (See [0181-0182]) by the microcontroller (Fig.24(430)).


Regarding Claim 10,
Knoblach and Fan teach all the features with respect to Claim 1 and Knoblach further teaches
wherein the flight control system comprises
navigation (See Fig.24(466)(476)(488); [0181]),
guidance (Fig.24(466)(476)(488); [0181]), and
control modules (Fig.24(430); [0181]).


Regarding Claim 11,
Knoblach and Fan teach all the features with respect to Claim 1 and Knoblach further teaches
wherein providing the first and second wireless links for the airborne platform comprises
providing a first wireless transponder (Fig.24(480)) and a second wireless transponder (Fig.24(482)) and

wherein the first wireless transponder (Fig.24(480)) and the second wireless transponder (Fig.24(482)) are connected (See [0181]) and operated by the flight control system (See Fig.24(430)(466)(476)(488); [0182]).


Regarding Claim 12,
Knoblach and Fan teach all the features with respect to Claim 1 and Knoblach further teaches
wherein the airborne platform is
an autonomous airborne platform (See [0017]; [0225]; [0254]) .


Regarding Claim 13,
Knoblach and Fan teach all the features with respect to Claim 12 and Knoblach further teaches
optimizing at least one of the first (See Fig.12; [0158]) and second (See Fig.12; [0158]) wireless links by using the flight control system (See Fig.24(430)(466)(476) (488); [0182]) to automatically seek an optimum platform position and an attitude (See Fig.1; [0095-0098]; [0181]; [0182]).


Regarding Claim 14,
Knoblach and Fan teach all the features with respect to Claim 13 and Knoblach further teaches

wherein the optimizing at least one of the first and second wireless links comprises at least one of

increasing received and transmitted signal strength in at least one of the first and second wireless links (See [0127-0129]),

reducing interference with external wireless links,

switching at least one of the first and second wireless links to a stronger wireless link (See [0127-0129]),

increasing area coverage for at least one of the first and second wireless links (See Fan [0015]), and

creating a flight plan around the optimum position.



Regarding Claim 15,
Knoblach and Fan teach all the features with respect to Claim 13 and Knoblach further teaches
wherein the seeking an optimum platform position and an attitude comprises at least one of
rising above an obstacle (See Fig.1;[0065]),
moving the platform horizontally (See [0095-0097]; [0128-0129]; ), and
changing the platform's orientation (See Fig.1; [0065]).


Regarding Claim 16,
Knoblach and Fan teach all the features with respect to Claim 1 and Knoblach further teaches
wherein one of the first and second wireless links is
one of radio, optical and acoustic link (See [0014]; [0137]).



Regarding Claim 17,
Knoblach and Fan teach all the features with respect to Claim 16 and Knoblach further teaches
wherein the radio link is
one of  WiFi, GSM and LTE link (See [0214]; [0217]).


Regarding Claim 18,
Knoblach and Fan teach all the features with respect to Claim 16 and Knoblach further teaches
wherein the radio link is provided by a software defined radio (See Fig.24; [0181-182]; [0254]).


Regarding Claim 19,
Knoblach and Fan teach all the features with respect to Claim 16 and Knoblach further teaches
wherein the radio link is
one of analog radio and digital radio (See [0057];[0214]; [0224]).


Regarding Claim 22,
Knoblach and Fan teach all the features with respect to Claim 1 and Knoblach further teaches
wherein one of the first and second wireless link is
configured for broadcasting (See [0056]; [0065]; [0097]; broadcast news and paging info).


Regarding Claim 23,
Knoblach and Fan teach all the features with respect to Claim 1 and Knoblach further teaches
wherein the airborne platform is one of
a fixed-wing plane,
a rotorcraft,
a vertical take-off and landing aircraft,
a lighter-than-air aircraft (See [0014];[0052]) and
a kite.



Regarding Claim 24,
Knoblach and Fan teach all the features with respect to Claim 1 and Knoblach further teaches
providing a third wireless link (See Fig.24(466)).


Regarding Claim 25,
Knoblach and Fan teach all the features with respect to Claim 1 and Knoblach further teaches
providing a wired link (See [0167]).



Regarding Claim 27,
Knoblach and Fan teach all the features with respect to Claim 26 and Knoblach further teaches

wherein the communication payload (Fig.24(480,482)) communicates a signal to the first controller (Fig.24(430)) of the airborne platform (Fig.(9,12)) to elevate the airborne platform (See [0095-0098];[0181]).




Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knoblach (US 2008/029990 A1)  in view of Fan (US 2017/0111102 A1) and further in view of  Self (US 9334627 B2).

Regarding Claim 5,
Knoblach and Fan teach all the features with respect to Claim 4 

but Knoblach and Fan fail to explicitly recite

wherein the first directional antenna
is positioned on a gimbal mount and operable to change its orientation.

However, in analogous art,
Self teaches
wherein the first directional antenna
is positioned on a gimbal mount and operable to change its orientation (See Column 7, lines (12-28)).


Knoblach, Fan and Self are analogous art because they all pertain to directional antenna usage in a system. Knoblach teaches about a balloon carrying transmitter and directional antenna to relay transmission data to UE on the ground. Self teaches about a directional antenna attached on a gimbal mount. Knoblach and Fan could use Self features in order to attach its directional antenna to the gimbal mount as to provide a secure attachment and flexible rotation movement to the directional antenna. Therefore it would have been obvious to one of ordinary skill at the time of the filling date of the application to combine Knoblach, Fan and Self as to obtain an efficient balloon transmission relay system.



Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knoblach (US 2008/029990 A1) in view of Fan (US 2017/0111102 A1) and further in view of  Georges (US 7787823 B2).

Regarding Claim 20,
Knoblach and Fan teach all the features with respect to Claim 16 

But Knoblach and Fan fail to explicitly recite
wherein the optical link is provided by an optical transponder.

However in an analogous art,
Georges teaches wherein the optical link is provided  by an optical transponder (See (Column 5, lines (2-18)).

Knoblach, Fan and Georges are analogous art because they all pertain to telecommunication system. Knoblach teaches about a balloon carrying transmitter and directional antenna to relay transmission data to UE on the ground. Georges teaches wherein the optical link is provided  by an optical transponder. Knoblach and Fan could use Georges features in order to provide communication through a reliable optical link as contrast to wireless link in certain circumstances. Therefore it would have been obvious to one of ordinary skill at the time of the filling date of the application to combine Knoblach and Fan and Georges as to obtain an efficient balloon transmission relay system.


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knoblach (US 2008/029990 A1) in view of  Fan (US 2017/0111102 A1) and further in view of Dent (US 7010290 B2).

Regarding Claim 21,
Knoblach and Fan teach all the features with respect to Claim 16

But fail to explicitly recite
wherein the acoustic link is provided
by one of a microphone and an acoustic speaker.

However in an analogous art,
Dent teaches wherein the acoustic link is provided by one of a microphone and an acoustic speaker (See [Abstract]; Column 1, lines (49-61)).


Knoblach, Fan and Dent are analogous art because they all pertain to directional antenna usage in a system. Knoblach teaches about a balloon carrying transmitter and directional antenna to relay transmission data to UE on the ground. Dent teaches wherein the acoustic link is provided by one of a microphone and an acoustic speaker. Knoblach and Fan could use Dent features in order to provide another form of communication beside the signal one. Therefore it would have been obvious to one of ordinary skill at the time of the filling date of the application to combine Knoblach, Fan and Dent as to obtain an efficient balloon transmission relay system.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on Monday-Friday between 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lester Kincaid, can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY LAFONTANT/
Examiner, Art Unit 2646